Newman, Judge:
These protests, enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked JJT & SD (Comm. Spec’s Initials) by Commodity Specialist John J. Tracy & Samuel Dym (Comm. Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 34 per centum ad valorem within item 222.42, TSUS, consist of dog baskets which are claimed dutiable at 17 per centum ad valorem within item 772.15, TSUS.
That said merchandise is, in fact, in chief value of plastics and chiefly used as a household article.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting this stipulation as an agreed statement of fact, we hold that the merchandise assessed with duty at the rate of 34 per centum ad valorem under item 222.42 of the Tariff Schedules of the United States and marked with the letter “A” and initialed JJT or SD by Import Specialists John J. Tracy and Samuel Dym on the invoices accompanying the entries covered by the protests listed in schedule “A”, is properly dutiable at the rate of 17 per centum ad valorem under the provision in item 772.15 of the Tariff Schedules of the United States for household articles not specially provided for of plastics, other.
To the extent indicated the protests are sustained, and judgment will be rendered accordingly.